Plaintiff is the daughter of Vito Cali and was riding in the wagon with him at the time of the accident, and she claims damages in the sum of $15,000 for physical injuries, pain and suffering, scars and disfigurement; $245 for medical expenses; $640 for loss of salary, and $125 for the loss of clothing, a suitcase, etc. She sued the same three defendants as did her father, and the same disposition will be made of her case relative to the liability of the defendants as was made in the case of Vito Cali, leaving only the question of quantum as to the defendant Newman.
Miss Mary Ann Cali is a young lady about 25 years old. Her injuries were about as follows: She received a cut on the left side of her head just back of the hairline in which several stitches were taken. A scar was left from this cut which is clearly visible, but is partly hidden by the hair; she also had other cuts and bruises on her face and hands, and on her legs and left knee which have left some scars. The doctor who examined her almost a year after the accident testified that it was difficult to see these scars except at close range, and he thought they would entirely disappear in four or five years. The young lady testified that she had to stay in bed for about a week on account of her neck and back being sore from bruises. No doctor testified to having treated her injuries, and in our opinion, her injuries were rather superficial, although painful. The trial judge awarded her $2,000 for personal injuries, pain and suffering, scars and disfigurement. We have decided to reduce this item to $1,500.
She lost her suit case, some clothes, etc., which she testified were worth over $125, the amount she claims for them. This item was properly allowed. She also testified that she was working at $20 per week and could not work for six months, and she claims $640 for loss of earnings. The trial judge allowed her one-half of this amount, $320, and we think that amount is sufficient for this item. The trial judge did not make her any allowance for medical expenses as none were proved. We think he was correct in disallowing any thing for this item.
For the reasons above assigned, and for the reasons assigned in the case of Cali v. Cloverland Dairy Products Company, Inc., et al., La. App., 21 So. 2d 166, it is ordered that as to the defendants, Cloverland Dairy Products Company, Inc., and the New Amsterdam Casualty Company, the judgment herein appealed from is avoided and set aside, and this case is remanded to the district court to be proceeded with according to law and the views expressed in the case of Vito Cali; and as to the other defendant, Jimmie Newman, it is ordered that the judgment herein appealed from be amended by reducing the amount of the award from the sum of $2,445 to the sum of $1,945, and as thus amended, the judgment is affirmed. *Page 173